Order affirmed, with ten dollars costs and disbursements, on the ground that this action is in equity, and the rule that privity of estate must exist which is the rule in an action at law, is not applicable. The questions here are not whether there is a restrictive covenant which runs with the land, and whether there is privity *807of estate, but the question is whether the defendant shall be permitted to use the real estate for a purpose forbidden in the contract entered into with her grantor, for the benefit of the plaintiff and her land. The complaint states facts sufficient to constitute a cause of action in equity. (See Fowler’s Real Prop. Law [3d ed.], 873, and cases cited; Seaver v. Ransom, 224 N. Y. 233.) All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.